Citation Nr: 0724272	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  04-33 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran has verified active military service from 
November 1952 to September 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The Board notes that the veteran's representative has alleged 
that there was clear and unmistakable error (CUE) in the 
August 2003 denial of service connection.  The allegation of 
CUE was made to the VA Director of Compensation and Pension 
Service, who responded to the allegation, finding that there 
was no CUE.  In any event, because the CUE claim was made 
with respect to the decision that is now on appeal, the 
August 2003 decision is not "final and binding," and there 
can be no claim of CUE.  38 C.F.R. § 3.105(a) (2006).  Thus, 
there is no issue of CUE before the Board.  The Board must 
undertake a de novo review of the issues addressed by the RO 
in August 2003, not a CUE-type analysis.  

This case has been advanced on the Board's docket.  38 
U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  The veteran does not have hearing loss that is related to 
his military service.

2.  The veteran does not have tinnitus that is related to his 
military service.


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306, 3.307, 3.309, 3.385 (2006).

2.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2003, prior to the RO's original adjudication of these 
issues.  (Although the complete notice required by the VCAA 
was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the June 2003 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to the benefits sought, 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claim.  
The RO also provided a statement of the case (SOC) and two 
supplemental statements of the case (SSOCs) reporting the 
results of its reviews of the issues on appeal and the text 
of the relevant portions of the VA regulations.  In an April 
2006 written statement, the veteran noted that he had no 
further information to submit.  

While the initial VCAA notification did not include the 
criteria for assigning disability ratings or for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), he was so notified in correspondence dated 
in March 2006.  Because these claims will be denied, these 
questions are not before the Board.  Because of this, and 
because the veteran has already received this notification, a 
remand of these service connection questions is not 
necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and private treatment records, 
and secured three VA audiological examinations in furtherance 
of his claims.  The veteran never identified any other 
medical records related to these claims.  In fact, he was 
asked to complete and return a National Archives form to 
assist in obtaining SMRs, but he never returned a completed 
form.  A February 2006 Report of Contact indicates that the 
veteran was called to ask about the National Archives form.  
The veteran indicated in the conversation that he was never 
seen in service for complaints of hearing loss or tinnitus.  
He "just figured" that his hearing loss was due to the 
combat noise in Korea.  He acknowledged that he worked around 
aircraft engines for 30 to 40 years after service, but stated 
that he was required to wear hearing protection then.  VA has 
no duty to inform or assist that was unmet.

The veteran's September 1951 Army Reserve entrance physical 
examination shows a whispered voice examination which 
revealed normal hearing acuity of 15/15.  His separation 
examination in September 1954 also showed normal hearing 
acuity of 15/15.  The veteran's SMRs are of record and they 
show no complaints or treatment related to either hearing 
loss or tinnitus.  

The veteran was afforded a VA audiological examination in 
July 2003, and additional examinations in April and June 
2006.  The July 2003 evaluation reported that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
45
45
LEFT
25
35
60
55
60

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and 68 percent in the left ear.

The audiologist noted the veteran's history of exposure to 
acoustic trauma as a combat infantryman in Korea in June and 
July 1953.  The audiologist also reported the veteran's post-
service work history as a cargo handler, working on the 
flight line around jet airliners.  The veteran contended that 
throughout his years on the flight line after service he wore 
ear protection as required by his airline employer.  He also 
stated that he noticed his hearing loss and tinnitus 
immediately after his military service.  He reported that the 
hearing loss progressed some, but that the tinnitus started 
and has stayed stable over all these years.  

The examiner diagnosed mild to moderate gently sloping 
hearing loss above 1000 Hz. in the right ear, and mild to 
moderately severe sloping loss above 500 Hz. in the left ear.  
Speech recognition was termed fair in the right ear, poor in 
the left.  The examiner noted the 15/15 hearing examination 
results reported on the veteran's separation examination, and 
that no evidence exists in the veteran's file that the 
veteran had any problems with either hearing or tinnitus in 
service.  The examiner concluded that "balancing one month 
of combat against 30-40 years of jet engine noise leads this 
examiner to the opinion that it is less likely than not that 
the hearing loss evident today is related to the vet[eran]'s 
military duty."  The examiner similarly concluded that it 
was less likely than not that the tinnitus that the veteran 
experiences is related to his military duty.  

In the course of the veteran's appeal he was examined again, 
in April 2006, by the same audiologist who examined him in 
July 2003.  Because the test results gave a strong indicator 
to the audiologist that the veteran's responses were non-
organic, testing was terminated, with a note in the test 
report that, if the veteran were to be seen again for 
testing, it was strongly recommended that he see a different 
audiologist in order to maintain impartiality in future 
judgments.  

Another VA audiological evaluation was conducted in June 
2006.  The evaluation reported that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
40
35
LEFT
20
25
60
60
60

Speech audiometry revealed speech recognition ability of 70 
percent in the right ear and of 90 in the left ear.

This examiner noted that high frequency sensorineural hearing 
loss exists in both ears, and that speech recognition was 
fair in both ears.  The results were noted to be similar to 
the July 2003 results.  As to the audiologist's opinion, he 
supported the July 2003 examiner's opinion, and, in fact, 
adopted it by quoting it in its entirety.  

The Board notes that here that there are of record private 
medical records showing mild to moderate hearing loss 
consistent with the findings of the VA examinations.  These 
private records do not offer any evidence or opinion linking 
hearing loss or tinnitus to the veteran's military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  When sensorineural hearing 
loss is shown, service incurrence or in-service aggravation 
may be presumed if the sensorineural loss is manifested to a 
compensable degree within a year of separation from 
qualifying military service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. §  3.385.  

Here, there is medical evidence of a current bilateral 
hearing loss and subjective complaint of tinnitus.  Giving 
the veteran the benefit of the doubt, the Board also finds 
that there is evidence that the veteran was exposed to loud 
noise while in service.  However, because there is no medical 
evidence of a nexus between the current disabilities and the 
in-service exposure to loud noise, the claims must be denied.  
The VA audiologists who examined the veteran both 
specifically opined that it was not at least as likely as not 
that the veteran's current hearing loss and tinnitus were 
caused by noise exposure while in service.  These opinions 
were based on the veteran's SMRs showing normal hearing on 
separation from military service, and his many years of post-
service noise exposure, but also took into account the 
veteran's lay observations.  In this regard, the Board notes 
that there is no competent medical evidence of record of 
hearing loss until the veteran submitted his VA disability 
claim in June 2003 and underwent audiological examination.  
As noted previously, the veteran has never responded to the 
request for information regarding additional medical 
information.  

The veteran contends that he has hearing loss and tinnitus 
that result from acoustic trauma while in service.  While the 
veteran is competent as a layman to describe any symptoms he 
experiences, there is no evidence of record showing that he 
has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to the etiology of his disabilities.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2006).  
Consequently, the veteran's own assertions as to the etiology 
of his hearing loss and tinnitus have no probative value.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits because the professional medical opinions of two 
different audiologists failed to provide a nexus between the 
veteran's in-service noise exposure and his hearing loss and 
tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  As note in the 
Introduction, there is no formal issue of CUE before the 
Board.  Nevertheless, the Board notes that, as always, the 
Board's adjudication of claims, including these, involves 
scrutiny of the facts in evidence with a view toward 
identifying and rectifying any errors found.  Here, the Board 
has found no such errors.  An argument has been made that the 
first VA examination was inadequate as it was based on 
medical training that caused the examiner to overlook the 
type of occupation the veteran had in service that may have 
produced acoustic trauma, or the relationship of noise 
exposure in service to the later diagnosed nerve damage.  The 
examiner's report does not reflect such an oversight.  In 
fact, the examiner specifically noted the veteran's combat 
experience and coincident noise exposure, along with the 
veteran's statement that he noticed hearing loss and tinnitus 
immediately after service.  The examiner weighed such 
information against the post-service noise exposure and other 
evidence of record, and concluded that it was not likely that 
the claimed disabilities were related to military service.  
His conclusion was concurred in by the August 2006 examiner.  
Therefore, on the basis of the above analysis, and after 
consideration of all the evidence, the Board finds that the 
preponderance of the evidence is against these service 
connection claims.  The veteran's hearing loss and tinnitus 
are not traceable to disease or injury incurred in or 
aggravated during active military service.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


